Exhibit 10.1

 

ORIGINAL ISSUE DISCOUNT CONVERTIBLE PROMISSORY NOTE

 

Face Amount: $30,000.00 July 8, 2015 Purchase Price: $25,000.00  

 

FOR VALUE RECEIVED, FBEC Worldwide, Inc., a Wyoming corporation (the "Maker or
Company"), with its principal offices located at 1621 Central Avenue, Cheyenne,
WY 95975 promises to pay to the order of BEAUFORT CAPITAL PARTNERS LLC, or its
registered assigns (the "Payee"), upon the terms set forth below, the principal
amount of Twenty Five Thousand Dollars ($25,000.00) (this "Note").

 

1.       Payments.

 

(a)       The purchase price ($25,000.00) of this Note shall be due on January
8, 2016 or such later date as is agreed to in writing by the Payee (the
"Maturity Date"), unless due earlier in accordance with the terms of this Note
(see Section c below).

 

(b)       All overdue unpaid principal to be paid hereunder shall entail a late
fee at the rate of 12% per annum (or such lower maximum amount of interest
permitted to be charged under applicable law) which will accrue daily, from the
date such principal is due hereunder through and including the date of payment.

 

(c)       Absent the occurrence of an Event of Default (unless such Event of
Default is waived in writing by the Payee), the Maker may prepay this Note for a
net payment of $30,000.00 at any time prior to October 8, 2015. If the
$30,000.00 is not pre-paid by October 8, 2015, payee has the right to refuse any
further payments and choose to convert this note when it has matures 90 days
after the prepayment date.

 

2. Payment Schedule.

 

(a) Schedule: Payments will be made to the Company upon written proof that the
transfer agent and corporate attorney have been paid. Beaufort will make
payments to these entities and deduct from the $25,000.00 to the Company if
these entities are owed monies over $500 as of July 8, 2015 . Payments shall be
released in accordance to the enclosed Disbursement Memorandum. Subsequent
payments may be subject to termination upon forty five (45) days' written notice
to the Company.

 

3.       Events of Default.

 

(a)       "Event of Default", wherever used herein, means any one of the
following events (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):

 

 

 



 1 

 

 

 

(i) [Intentionally omitted];

 

(iii)       Maker or any of its subsidiaries shall fail to observe or perform
any of their respective obligations owed to Payee under this Note or any other
covenant, agreement, representation or warranty contained in, or otherwise
commit any breach hereunder or in any other agreement executed in connection
herewith and such failure or breach shall not have been remedied within ten days
after the date on which notice of such failure or breach shall have been
delivered;

 

(iv)       Maker or any of its subsidiaries shall commence, or there shall be
commenced against Maker or any subsidiary, a case under any applicable
bankruptcy or insolvency laws as now or hereafter in effect or any successor
thereto, or Maker or any subsidiary commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to Maker or any subsidiary, or there is commenced
against Maker or any subsidiary any such bankruptcy, insolvency or other
proceeding which remains undismissed for a period of 60 days; or Maker or any
subsidiary is adjudicated insolvent or bankrupt; or any order of relief or other
order approving any such case or proceeding is entered; or Maker or any
subsidiary suffers any appointment of any custodian or the like for it or any
substantial part of its property which continues undischarged or unstayed for a
period of 60 days; or Maker or any subsidiary makes a general assignment for the
benefit of creditors; or Maker or any subsidiary shall call a meeting of its
creditors with a view to arranging a composition, adjustment or restructuring of
its debts; or Maker or any subsidiary shall by any act or failure to act
expressly indicate its consent to, approval of or acquiescence in any of the
foregoing; or any corporate or other action is taken by Maker or any subsidiary
for the purpose of effecting any of the foregoing;

 

(v)       Maker or any subsidiary shall default in any of its respective
obligations under any other note or any mortgage, credit agreement or other
facility, indenture agreement, factoring agreement or other instrument under
which there may be issued, or by which there may be secured or evidenced any
indebtedness for borrowed money or money due under any long term leasing or
factoring arrangement of Maker or any subsidiary, whether such indebtedness now
exists or shall hereafter be created and such default shall result in such
indebtedness becoming or being declared due and payable prior to the date on
which it would otherwise become due and payable; or

 

(vi)       Maker shall (a) be a party to any Change of Control Transaction (as
defined below), (b) agree to sell or dispose all or in excess of 33% of its
assets in one or more transactions (whether or not such sale would constitute a
Change of Control Transaction), (c) redeem or repurchase more than a de minimis
number of shares of Common Stock or other equity securities of Maker or (d) make
any distribution or declare or pay any dividends (in cash or other property,
other than common stock) on, or purchase, acquire, redeem, or retire any of
Maker's capital stock, of any class, whether now or hereafter outstanding.
"Change of Control Transaction" means the occurrence of any of: (i) an
acquisition after the date hereof by an individual or legal entity or "group"
(as described in Rule 13d-5(b)(1) promulgated under the Securities Exchange Act
of 1934, as amended) of effective control (whether through legal or beneficial
ownership of capital stock of Maker, by contract or otherwise) of in excess of
33% of the voting securities of Maker, (ii) a replacement at one time or over
time of more than one-half of the members of Maker's board of directors which is
not approved by a majority of those individuals who are members of the board of
directors on the date hereof (or by those individuals who are serving as members
of the board of directors on any date whose nomination to the board of directors
was approved by a majority of the members of the board of directors who are
members on the date hereof), (iii) the merger of Maker with or into another
entity that is not wholly-owned by Maker, consolidation or sale of 33% or more
of the assets of Maker in one or a series of related transactions, or (iv) the
execution by Maker of an agreement to which Maker is a party or by which it is
bound, providing for any of the events set forth above in (i), (ii) or (iii).

 



 2 

 



 

 

(vii) Failure to complete the preparation and filing of the financial statements
with the SEC. Beaufort MUST be notified 7 business days ahead of failure to
complete the preparation and filing of the financial statements with the SEC in
a timely manner.

 

(b) If any Event of Default occurs (unless such Event of Default is waived in
writing by the Payee), the full principal amount of this Note shall become, at
the Payee's election, immediately due and payable in cash. Commencing 5 days
after the occurrence of any Event of Default that results in the acceleration of
this Note, the interest rate on this Note shall accrue at the rate of 10% per
annum, or such lower maximum amount of interest permitted to be charged under
applicable law. The Payee need not provide and Maker hereby waives any
presentment, demand, protest or other notice of any kind, and the Payee may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law. Such declaration may be rescinded and annulled by Payee at any
time prior to payment hereunder. No such rescission or annulment shall affect
any subsequent Event of Default or impair any right consequent thereon.

 

4. Conversion.

 

(a) (i)Holder's Conversion Right. At any time after the Maturity Date until this
Note is no longer outstanding, this Note, including interest and principal,
shall be convertible into shares at a 35% discount to the lowest intraday
trading price within the Fifteen (15) trading days prior to a Conversion Notice
submitted to the Issuer's Transfer Agent.

 

The Holder shall effect conversions by delivering to the Company the form of
Notice of Conversion attached hereto as Annex A (a "Notice of Conversion"),
specifying the date on which such conversion is to be effected (a "Conversion
Date"). If no Conversion Date is specified in a Notice of Conversion, the
Conversion Date shall be the date that such Notice of Conversion is provided
hereunder. To effect conversions hereunder, the Holder shall not be required to
physically surrender Notes to the Company until the entire amount of this Note
has been satisfied. The Company shall deliver any objection to any Notice of
Conversion within TWO (2) Business Days of receipt of such notice. In the event
of any dispute or discrepancy, the records of the Holder shall be controlling
and determinative in the absence of manifest error. If the Company does not
request the issuance of the shares underlying this Note after receipt of a
Notice of Conversion within TWO (2) Business days following the period allowed
for any objection, the Company shall be responsible for any differential in the
value of the converted shares underlying this Note between the value of the
closing price on the date the shares should have been delivered and the date the
shares are delivered. In addition, if the Company fails to timely (within 72
hours, 3 business days), deliver the shares per the instructions of the Payee,
if permitted under Rule 144 of the rules and regulations of the Securities and
Exchange Commission, free and clear of all legends in legal free trading form,
the Company shall allow Payee to add two (2) days to the look-back (the
mechanism used to obtain the conversion price along with discount) for each day
the Company fails to timely (within 72 hours, 3 business days) deliver shares,
on the next conversion.

 

 



 3 

 

 



The Holder and any assignee, by acceptance of this Note, acknowledge and agree
that, by reason of the provisions of this paragraph, following conversion of a
portion of this Note, the unpaid and unconverted principal amount of this Note
may be less than the amount stated on the face hereof. Any Opinion Letter
required to effectuate the issuance of the shares pursuant to this Paragraph4
(a) and the Notice of Conversion shall be provided and issued by BEAUFORT
CAPITAL PARTNERS LLC. The parties hereby agree that the Payee will cover all
reasonable legal costs associated with the issuance of the Opinion Letter to the
Transfer Agent.

 

(ii)       [Intentionally omitted]

 

(iii)       Whenever the Set Price is adjusted pursuant to any of Section 4, the
Company shall promptly mail to each Holder a notice setting forth the Set Price
after such adjustment and setting forth a brief statement of the facts requiring
such adjustment.

 

(iv)       If (A) the Company shall declare a dividend (or any other
distribution) on the Common Stock; (B) the Company shall declare a special
nonrecurring cash dividend on or a redemption of the Common Stock; (C) the
Company shall authorize the granting to all holders of the Common Stock rights
or warrants to subscribe for or purchase any shares of capital stock of any
class or of any rights; (D) the approval of any stockholders of the Company
shall be required in connection with any reclassification of the Common Stock,
any consolidation or merger to which the Company is a party, any sale or
transfer of all or substantially all of the assets of the Company, of any
compulsory share exchange whereby the Common Stock is converted into other
securities, cash or property; (E) the Company shall authorize the voluntary or
involuntary dissolution, liquidation or winding up of the affairs of the
Company; then, in each case, the Company shall cause to be filed at each office
or agency maintained for the purpose of conversion of the Notes, and shall cause
to be mailed to the Holders at their last addresses as they shall appear upon
the stock books of the Company, at least 20 calendar days prior to the
applicable record or effective date hereinafter specified, a notice stating (x)
the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange; provided, that the
failure to mail such notice or any defect therein or in the mailing thereof
shall not affect the validity of the corporate action required to be specified
in such notice. Holders are entitled to convert Notes during the 20-day period
commencing the date of such notice to the effective date of the event triggering
such notice. of the corporate action required to be specified in such notice.
Holders are entitled to convert Notes during the 20-day period commencing the
date of such notice to the effective date of the event triggering such notice.

 

 



 4 

 

 

(v)       If, at any time while this Note is outstanding, (A) the Company
effects any merger or consolidation of the Company with or into another Person,
(B) the Company effects any sale of all or substantially all of its assets in
one or a series of related transactions, (C) any tender offer or exchange offer
(whether by the Company or another Person) is completed pursuant to which
holders of Common Stock are permitted to tender or exchange their shares for
other securities, cash or property, or (D) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (in any such case, a "Fundamental Transaction"),
then upon any subsequent conversion of this Note, the Holder shall have the
right to receive, for each Underlying Share that would have been issuable upon
such conversion absent such Fundamental Transaction, the same kind and amount of
securities, cash or property as it would have been entitled to receive upon the
occurrence of such Fundamental Transaction if it had been, immediately prior to
such Fundamental Transaction, the holder of one share of Common Stock (the
"Alternate Consideration"). For purposes of any such conversion, the
determination of the Set Price shall be appropriately adjusted to apply to such
Alternate Consideration based on the amount of Alternate Consideration issuable
in respect of one share of Common Stock in such Fundamental Transaction, and the
Company shall apportion the Set Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration. If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate consideration
it receives upon any conversion of this Note following such Fundamental
Transaction. To the extent necessary to effectuate the foregoing provisions, any
successor to the Company or surviving entity in such Fundamental Transaction
shall issue to the Holder a new note consistent with the foregoing provisions
and evidencing the Holder's right to convert such note into Alternate
Consideration. The terms of any agreement pursuant to which a Fundamental
Transaction is effected shall include terms requiring any such successor or
surviving entity to comply with the provisions of this paragraph and insuring
that this Note (or any such replacement security) will be similarly adjusted
upon any subsequent transaction analogous to a Fundamental Transaction. If any
Fundamental Transaction constitutes or results in a Change of Control
Transaction, then at the request of the Holder delivered before the 90th day
after such Fundamental Transaction, the Company (or any such successor or
surviving entity) will purchase the Note from the Holder for a purchase price,
payable in cash within 5 trading days after such request (or, if later, on the
effective date of the Fundamental Transaction), equal to the 200% of the
remaining unconverted principal amount of this Note on the date of such request,
plus all accrued and unpaid interest thereon, plus all other accrued and unpaid
amounts due hereunder.

 

(b)       The Company covenants that it will at all times; reserve and keep
available out of its authorized and unissued shares of Common Stock solely for
the purpose of issuance upon conversion of this Note.

 

(c)       Any and all notices or other communications or deliveries to be
provided by the Holders hereunder, including, without limitation, any Notice of
Conversion, shall be in writing and delivered personally, by facsimile, sent by
a nationally recognized overnight courier service, addressed to the Company, at
the address set forth or such other address or facsimile number as the Company
may specify for such purposes by notice to the Holders delivered in accordance
with this Section. Any and all notices or other communications or deliveries to
be provided by the Company hereunder shall be in writing and delivered
personally, by facsimile, sent by a nationally recognized overnight courier
service addressed to each Holder at the facsimile telephone number or address of
such Holder appearing on the books of the Company, or if no such facsimile
telephone number or address appears, at the principal place of business of the
Holder. Any notice or other communication or deliveries hereunder shall be
deemed given and effective on the earliest of (i) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile
telephone number specified in this Section prior to 5:30 p.m. (New York City
time), (ii) the date after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in this Section later than 5:30 p.m. (New York City time) on any date
and earlier than 11:59 p.m. (New York City time) on such date, (iii) the second
Business Day following the date of mailing, if sent by nationally recognized
overnight courier service, or (iv) upon actual receipt by the party to whom such
notice is required to be given.

 

 



 5 

 



 

(d)       Notwithstanding anything to the contrary herein contained, the Holder
may not convert this Note to the extent such conversion would result in the
Holder, together with any affiliate thereof, beneficially owning (as determined
in accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended (the "Exchange Act") and the rules promulgated thereunder) in excess of
10% of the then issued and outstanding shares of Common Stock, including shares
issuable upon such conversion and held by the Holder after application of this
section. The provisions of this section may be waived by the Holder (but only as
to itself and not to any other Holder) upon not less than 61 days prior notice
to the Company. Other Holders shall be unaffected by any such waiver.

 

5.       Negative Covenants. So long as any portion of this Note is outstanding,
the Maker will not and will not permit any of its Subsidiaries to directly or
indirectly, unless consented to in writing by the Payee:

 

i. amend its certificate of incorporation, bylaws or other charter documents so
as to adversely affect any rights of the Payee;

 

6.       No Waiver of Payee's Rights. All payments of principal and interest
shall be made without setoff, deduction or counterclaim. No delay or failure on
the part of the Payee in exercising any of its options, powers or rights, nor
any partial or single exercise of its options, powers or rights shall constitute
a waiver thereof or of any other option, power or right, and no waiver on the
part of the Payee of any of its options, powers or rights shall constitute a
waiver of any other option, power or right. Maker hereby waives presentment of
payment, protest, and all notices or demands in connection with the delivery,
acceptance, performance, default or endorsement of this Note. Acceptance by the
Payee of less than the full amount due and payable hereunder shall in no way
limit the right of the Payee to require full payment of all sums due and payable
hereunder in accordance with the terms hereof.

 

7.       Modifications. No term or provision contained herein may be modified,
amended or waived except by written agreement or consent signed by the party to
be bound thereby.

 

8.       Cumulative Rights and Remedies; Usury. The rights and remedies of Payee
expressed herein are cumulative and not exclusive of any rights and remedies
otherwise available under this. The election of Payee to avail itself of any one
or more remedies shall not be a bar to any other available remedies, which Maker
agrees Payee may take from time to time. If it shall be found that any interest
due hereunder shall violate applicable laws governing usury, the applicable rate
of interest due hereunder shall be reduced to the maximum permitted rate of
interest under such law.

 

 



 6 

 

 



9.       Use of Proceeds. Maker shall use the proceeds from this Note hereunder
for general working capital purposes.

 

10.       Collection Expenses. If Payee shall commence an action or proceeding
to enforce this Note, then Maker shall reimburse Payee for its costs of
collection and reasonable attorney's fees incurred with the investigation,
preparation and prosecution of such action or proceeding.

 

11. Severability. If any provision of this Note is declared by a court of
competent jurisdiction to be in any way invalid, illegal or unenforceable, the
balance of this Note shall remain in effect, and if any provision is
inapplicable to any person or circumstance, it shall nevertheless remain
applicable to all other persons and circumstances. If it shall be found that any
interest or other amount deemed interest due hereunder shall violate applicable
laws governing usury, the applicable rate of interest due hereunder shall
automatically be lowered to equal the maximum permitted rate of interest.

 

12.       Successors and Assigns. This Note shall be binding upon Maker and its
successors and shall inure to the benefit of the Payee and its successors and
assigns. The term "Payee" as used herein, shall also include any endorsee,
assignee or other holder of this Note.

 

13.       Lost or Stolen Promissory Note. If this Note is lost, stolen,
mutilated or otherwise destroyed, Maker shall execute and deliver to the Payee a
new promissory note containing the same terms, and in the same form, as this
Note. In such event, Maker may require the Payee to deliver to Maker an
affidavit of lost instrument and customary indemnity in respect thereof as a
condition to the delivery of any such new promissory note.

 

14.       Due Authorization. This Note has been duly authorized, executed and
delivered by Maker and is the legal obligation of Maker, enforceable against
Maker in accordance with its terms except as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors' rights
generally. No consent of any other party and no consent, license, approval or
authorization of, or registration or declaration with, any governmental
authority, bureau or agency is required in connection with the execution,
delivery or performance by the Maker, or the validity or enforceability of this
Note other than such as have been met or obtained. The execution, delivery and
performance of this Note and all other agreements and instruments executed and
delivered or to be executed and delivered pursuant hereto or thereto or the
securities issuable upon conversion of this Note will not violate any provision
of any existing law or regulation or any order or decree of any court,
regulatory body or administrative agency or the certificate of incorporation or
by-laws of the Maker or any mortgage, indenture, contract or other agreement to
which the Maker is a party or by which the Maker or any property or assets of
the Maker may be bound.

 

15.       Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to the principles of conflicts of law thereof. Each of Maker and
Payee agree that all legal proceedings concerning the interpretations,
enforcement and defense of this Note shall be commenced in the state and federal
courts sitting in the City of New York, Borough of Manhattan (the "New York
Courts"). Each of Maker and Payee hereby irrevocably submit to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder (including with respect to the enforcement of this Note), and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is improper. Each of Maker and Payee
hereby irrevocably waive personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to the other at the address in effect for notices to it under this
Note and agrees that such service shall constitute good and sufficient service
of process and notice thereof. Nothing contained herein shall be deemed to limit
in any way any right to serve process in any manner permitted by law. Each of
Maker and Payee hereby irrevocably waive, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Note or the transactions contemplated hereby.

 

 



 7 

 

 





16.       Notice. Any and all notices or other communications or deliveries to
be provided by the Payee hereunder, including, without limitation, any
conversion notice, shall be in writing and delivered personally, by facsimile,
sent by a nationally recognized overnight courier service or sent by certified
or registered mail, postage prepaid, addressed to the Maker, or such other
address or facsimile number as the Maker may specify for such purposes by notice
to the Payee delivered in accordance with this paragraph. Any and all notices or
other communications or deliveries to be provided by the Maker hereunder shall
be in writing and delivered personally, by facsimile, sent by a nationally
recognized overnight courier service or sent by certified or registered mail,
postage prepaid, addressed to the Payee at the address of the Payee appearing on
the books of the Maker, or if no such address appears, at the principal place of
business of the Payee. Any notice or other communication or deliveries hereunder
shall be deemed given and effective on the earliest of (i) the date of
transmission if delivered by hand or by telecopy that has been confirmed as
received by 5:00 p.m. on a business day, (ii) one business day after being sent
by nationally recognized overnight courier or received by telecopy after 5:00
p.m. on any day, or (iii) five business days after being sent by certified or
registered mail, postage and charges prepaid, return receipt requested.

 

17.       Equity Blocker. The Holder shall not convert this debenture into
shares of common stock in an amount greater than 5% (10% if the Company is not a
fully reporting company under the Securities Exchange Act of 1934
("Non-Reporting") of the total issued and outstanding shares of common stock of
the Company, at any time during the term of this Debenture. Any attempt to do so
by the Holder or Payee shall not be effectuated. The calculation of the Holder's
5% holding shall include any and all shares of common stock beneficially held by
the Holder at such time or within the next 60 days.

 

 

 

 



 8 

 

 

[image1.jpg] 

 

 



 9 

 

 

[image2.jpg] 

 



 10 

 

 

[image3.jpg] 

 



 11 

 

 

 

Exhibit A

 



NOTICE OF CONVERSION

 

The undersigned hereby elects to convert principal under the Original Issue
Discount Secured Promissory   Note of FBEC Worldwide, Inc. (the "Company") dated
07/08/2015 into shares of common stock (the "Common Stock") according to the
conditions hereof, as of the date written below. If shares are to be issued in
the name of a person other than the undersigned, the undersigned will pay a
reasonable transfer expense payable with respect thereto. No fee will be charged
to the Payee for any conversion, except for such transfer expense, if any.

 

Conversion calculations:

 

Company Name: FBEC Worldwide, Inc.

Date to Effect Conversion: ___/___/___/

 

Conversion Price: At any time after the Maturity Date until this Note is no
longer outstanding, this Note, including interest and principal, shall be
convertible into shares at a 35% discount to the lowest intraday trading price
within the Fifteen (15) trading days prior to a Conversion Notice submitted to
the Issuer's Transfer Agent.

 

Principal Amount of Agreement to be converted: $_____________________

 

Interest Amount of Agreement to be converted: $______________________

 

Number of shares of Common Stock to be issued:_____________________

 

Principal to Remain: $_________________________

 

By:___________________________
Name: ROBERT MARINO
Title: MANAGING MEMBER

 

BEAUFORT CAPITAL PARTNERS LLC
660 White Plains Rd, Suite 455

Tarrytown, NY 10591

 

 

 



 12 

 

 

 [image4.jpg]

 

 



 13 

 

 

[image5.jpg]

 



 14 

 

[image6.jpg] 

 



 15 

 

[image7.jpg] 

 



 16 

 

 

[image8.jpg] 

 



 17 

 